DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claim 1 has been amended to incorporate the subject matter of claim 3 as originally filed.  Claim 3 has been cancelled.  Claims 1-2 and 4-20 are pending with claims 1-2 and 4 under examination.
Applicant's arguments, see p. 10 and 11, filed 21 March 2022, with respect to the 102 rejection under Gabrion have been fully considered and are persuasive; the 1.130(a) declarations provided are sufficient to eliminate Gabrion as a usable reference.  The rejection of 21 December 2021 has been withdrawn.
Applicant's arguments, see p. 12-16, filed 21 March 2022, with respect to the 102 rejection under Yamamoto have been fully considered and are persuasive; the grain size of Yamamoto is above 1 µm due to being a single crystal.  The rejection of 21 December 2021 has been withdrawn.
Applicant's arguments, see p. 16-17, filed 21 March 2022, with respect to the 102 rejection under Nag have been fully considered and are persuasive; the figures of Nag depict a crystal size of greater than 1 µm.  The rejection of 21 December 2021 has been withdrawn.
Applicant's arguments filed 21 March 2022 with respect to the 102 rejection of claims 1-4 over Moffat have been fully considered but are not persuasive.
Applicant argues (p. 17) "[t]he same observations, based on the provided results, which are illustrated and described above for Yamamoto, apply to Moffat.  Thus, based on the above reasons, and that Moffat fails to disclose an alloy having a grain size of less than 1 µm, Moffat does not disclose the subject matter of amended claim 1."
The Examiner responds that MPEP 716.01(c)(I): "Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor" (emphasis added).  The Examiner notes that this data provided is in the form of arguments and not as an appropriate affidavit or declaration.  Further, the example provided in the remarks of a Ti26Nb (at%) alloy treated for 2h at 300°C is not identical to the processing of the alloys of Moffat, which annealed the compositions for 8h at 1000°C followed by aging for 4 days at temperatures between 300 and 500°C (Moffat p. 1689 lower left column).  Therefore, the arguments provided in regards to the Yamamoto reference are not sufficient to overcome the prima facie case of anticipation that has been shown against the claims.

Claim Interpretation
	The limitation of "the presence of omega-phase precipitates the volumetric concentration of which is less than 10%" in claim 1 is being interpreted to mean that omega-phase precipitates are present in the alloy but in a volumetric concentration that is less than 10% (i.e., the volumetric concentration of omega-phase precipitates in the claimed alloy is greater than 0% and less than 10%).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffat et al. in "The Competition between the Alpha and Omega Phases in Aged Ti-Nb Alloys" (1988).
Moffat discloses Ti-Nb alloys with compositions of 20 and 25at% Nb alloys; thus, the compositions possess 32.67 wt% and 39.28 wt% of Nb, balance Ti, respectively, that were heat-treated at 400°C (Table III).  The resulting alloys possesses ω and α precipitates in a β (austenitic) matrix (Table III and middle left column p. 1693, see also point 2 in section IV, p. 1694).  Moffat additionally discloses that the β (austenitic) matrix is metastable (point 1 section IV, p. 1694)
	Moffat is silent as to their alloys having a presence of omega-phase precipitates the volumetric concentration of which is less than 10%, an alloy alpha phase having a volumetric concentration comprised between 1 and 40%, a grain size is less than 1 µm, an alpha-phase precipitates size is less than 500 nm, and an omega-phase precipitates size is less than 100 nm.
	However, per MPEP 2112.01(I),"[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."
The prior art product of Moffat discloses an identical chemical composition (32.67 wt% and 39.28 wt% of Nb, balance Ti) to the claimed product.  Therefore, a prima facie case of anticipation has been established against the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Cremasco “Effect of Heat Treatments on Mechanical Properties and Fatigue Resistance of Ti-35Nb Alloy Used as Biomaterial” (2010; attached).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738